ORDER RELEASING RESPONDENT FROM PROBATION
Comes now the Indiana Supreme Court Disciplinary Commission and advises this Court that the respondent, James Michael Kummerer, has complied with all conditions of his disciplinary probation as imposed by this Court’s order of August 4, 1999. Matter of Kummerer, 714 N.E.2d 653 (Ind.1999).
And this Court, being duly advised, now finds that the respondent’s compliance with all terms of his disciplinary probation now permits his release from that probation and his full reinstatement to the practice of law in this state.
IT IS, THEREFORE, ORDERED that the respondent, James Michael Kummerer, is released from the terms of his disciplinary probation and fully reinstated to the practice of law in this state, effective immediately.
All Justices concur.